UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

JANE DOE CIVIL ACTION
VERSUS
COMPANION ANIMAL ALLIANCE NO.: 18-01009-BAJ-RLB

RULING AND ORDER

 

Before the Court is the United States Magistrate Judge’s Report and
Recommendation (Doc. 14) pursuant to 28 U.S.C. § 636(b)(1). The Report and
Recommendation sua sponte addresses Plaintiffs failure to prosecute her claims.
After a thorough review of the applicable law, the Magistrate Judge recommends that
the Plaintiffs Complaint be dismissed without prejudice.

The Report and Recommendation notified the parties that, pursuant to 28
U.S.C, § 636(b)(1), they had fourteen days from the date they received the Report and
Recommendation to file written objections to the proposed findings of fact,
conclusions of law, and recommendations therein. (Doc. 14 at p. 1). Neither party
objected.

Having carefully considered the underlying Complaint, the instant motions,
and related filings, the Court approves the Magistrate Judge’s Report and
Recommendation, and hereby adopts the findings of fact, conclusions of law, and

recommendation.
Accordingly,

IT IS ORDERED that the Magistrate Judge’s Report and
Recommendation (Doc. 14) is ADOPTED as the Court’s opinion herein.

IT IS FURTHER ORDERED that Plaintiffs Complaint is DISMISSED

WITHOUT PREJUDICE.

Baton Rouge, Louisiana, this 265. of July, 2019.

JUDGE BRIANA_JACKSON

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 
